DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0252467 A1 [Thompson] in view of Sidky, Emil Y., Yu Zou, and Xiaochuan Pan. "Minimum data image reconstruction algorithms with shift-invariant filtering for helical, cone-beam CT." Physics in Medicine & Biology 50.8 (2005): 1643 [Sidky].

Regarding Claim 1:
Thompson teaches a method comprising: 
scanning a sample along a plurality of orbital paths, each of the plurality orbital paths located at a different location along the sample (para 62, Fig. 6a demonstrates discrete sampling along a helical scan path), wherein each of the plurality of orbital paths forms a continuous orbital path having a helical shape around the sample (Fig. 6a, paras 62-63); and 
while scanning along each of the plurality of orbital paths, exposing the sample to a beam of radiation at equi-spaced viewing axes (para 62, Fig. 6a- right image), 
wherein a discrete lattice of sampling points is formed based on a combination of all equi-spaced viewing axes obtained at each orbital path of the plurality of orbital paths (para 62),
and wherein the discrete lattice of sampling points forms an isotropic mean density of radiation through the sample (paras 13, 62, 69);
detecting a flux of radiation transmitted through the sample at each of the sampling points (para 45); and 
forming, using back projection, the detected flux of radiation transmitted through the sample at each of the sampling points into a tomographic image of at least part of the specimen (para 47).
Thompson is the same distribution provided by the instant claims and described in the specification. Since the distribution is even and the lattice is the same as the one claimed, it is inherent that mean density of the radiation through the sample is isotropic in the same fashion as that claimed.
However, Thompson fails to teach that the forming uses back projection filtering. Sidky teaches producing tomographic images with helical cone beam CT data using a back projection technique in combination with post-back projection shift-invariant filtering (abstract, section 2.5). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the image reconstruction technique of Sidky, namely the back-projection-filtering, in the image forming of Thompson. One would have been motivated to do so since this modification would provide an effective and efficient filtration (Sidky 2.5 –last paragraph). 

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, wherein the discrete lattice of sampling points forms a two-dimensional lattice of sampling points located areally in a uniform distribution around the sample (Thompson see Fig. 4).  

Regarding Claim 3:
The modified invention of claim 1 teaches the method of claim 1, wherein the discrete lattice of sampling points forms a unit cell from a plurality of adjacent sampling points (Thompson Fig. 6a demonstrates such a unit cell).  

Regarding Claim 4:
Thompson Fig. 6a).  

Regarding Claim 5:
The modified invention of claim 3 teaches the method of claim 3, wherein the unit cell is one of square, rectangular, and hexagonal (Thompson para 14, Fig. 6a).  

Regarding Claim 6:
The modified invention of claim 1 teaches the method of claim 1, wherein the discrete lattice of sampling points forms a regular sampling pattern (Thompson para 14, Fig. 6a).  

Regarding Claim 8:
The modified invention of claim 1 teaches the method of claim 1, wherein each orbital path of the plurality of orbital paths are separated by a distance that is equal to a distance between the equi-spaced viewing axes (Thompson paras 12-13, Fig. 6a).  

Regarding Claim 11:
Thompson teaches an apparatus comprising: 
a source coupled to provide a beam of radiation (Fig. 1 (102)); 
a detector coupled to detect radiation (para 45),

a controller at least coupled to the source and stage (Fig. 1 (122)), the controller including code that, when executed by the controller (para 46), causes the controller to: 
scan the sample along a plurality of orbital paths, each of the plurality orbital paths located at a different location along the sample (Fig. 6a, paras 62-63), wherein each of the plurality of orbital paths forms a continuous orbital path having a helical shape around the sample (Fig. 6a, paras 62-63); and 
while scanning along each of the plurality of orbital paths, expose the sample with a beam of radiation at equi-spaced viewing axes (paras 13, 62, 69), 
wherein a discrete lattice of sampling points is formed based on a combination of all equi-spaced viewing axes obtained at each orbital path of the plurality of orbital paths (Fig. 6a), and
 wherein the discrete lattice of sampling points forms an isotropic mean density of radiation through the sample (paras 13, 62, 69);
detect a flux of radiation transmitted through the sample at each of the sampling points (para 45);
forming, using back projection, the detected flux of radiation transmitted through the sample at each of the sampling points into a tomographic image of at least part of the specimen (para 47).
The “even distribution” provided by Thompson is the same distribution provided by the instant claims and described in the specification. Since the distribution is even and the lattice is 
However, Thompson fails to teach that the forming uses back projection filtering. Sidky teaches producing tomographic images with helical cone beam CT data using a back projection technique in combination with post-back projection shift-invariant filtering (abstract, section 2.5). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the image reconstruction technique of Sidky, namely the back-projection-filtering, in the image forming of Thompson. One would have been motivated to do so since this modification would provide an effective and efficient filtration (Sidky 2.5 –last paragraph). 

Regarding Claim 12:
The modified invention of claim 11 teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a two-dimensional lattice of sampling points located areally in a uniform distribution around the sample (Thompson paras 12, 13, 63; Fig. 6a).  

Regarding Claim 13:
The modified invention of claim 11 teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a unit cell from a plurality of adjacent sampling points (Thompson as shown in Fig. 6a). 

Regarding Claim 14:
The modified invention of claim 13 teaches the apparatus of claim 13, wherein a distance between adjacent orbital paths of the plurality of orbital paths and a distance between the equi-Thompson paras 12-13, Fig. 6a).   

Regarding Claim 15:
The modified invention of claim 13 teaches the apparatus of claim 13, wherein the unit cell is one of square, rectangular, and hexagonal (Thompson para 14, Fig. 6a).  

Regarding Claim 16:
The modified invention of claim 11 teaches the apparatus of claim 11, wherein the discrete lattice of sampling points forms a regular sampling pattern (Thompson para 14, Fig. 6a).  

Regarding Claim 18:
The modified invention of claim 11 teaches the apparatus of claim 11, wherein each orbital path of the plurality of orbital paths are separated by a distance that is equal to a distance between the equi-spaced viewing axes (Thompson paras 12-13, Fig. 6a).    


Response to Arguments
Applicant argues that Thompson fails to teach back projection filtering. This is persuasive. The teachings of Sidky have been added to make obviousness rejections for the claims at issue.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22 and 23 recite, “implement[ing] a multi-grid iterative reconstruction to supplement the formation of the tomographic reconstruction [formed 
First, the specification fails to explain how MGIR supplements a tomographic reconstruction formed using back projection filtering (BPF). At most, the specification states that using MGIR in conjunction with space-invariant filtering is computationally efficient. This is not synonymous with MGIR used in conjunction with BPF, and even that is not synonymous with MGIR supplementing tomographic reconstruction using BPF.  Accordingly, the claim recites a specific interplay between MGIR and BPF that is not explained in the original disclosure.
Second, the specification fail to explain how MGIR supplements formation of a tomographic reconstruction formed using back projection filtering (BPF). This is distinguished from supplementing tomographic reconstruction in that it includes the steps of formation leading up to tomographic reconstruction of a sample. Again, the specification offers no explanation as to the use of MRIR to supplement the BPF process used to form the tomographic reconstruction of the sample. Again, the claim recites a specific interplay between MGIR and BPF that is not explained in the original disclosure.



Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881